COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 GRANDVILLE LINDSEY,                              §
                                                                  No. 08-10-00019-CR
                   Appellant,                     §
                                                                     Appeal from the
 v.                                               §
                                                                   252nd District Court
 THE STATE OF TEXAS,                              §
                                                               of Jefferson County, Texas
                   Appellee.                      §
                                                                     (TC# 09-06021)
                                                  §

                                           OPINION

       Appellant, Grandville Lindsey, was indicted for the second-degree felony offense of

indecency with a child. Pursuant to a plea-bargain with the State, Appellant was placed on deferred

adjudication for three years. Subsequently, Appellant violated a condition of his probation, and after

pleading true to that violation, the trial court revoked his deferred adjudication, adjudicated

Appellant guilty, and sentenced him to fifteen years’ imprisonment. Appellant timely filed a notice

of appeal. We affirm.

       Appellant’s appointed counsel has filed a brief concluding that there is no point of error that

can be supported by the record. See Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d
493 (1967). The brief meets the requirements of Anders by presenting a professional evaluation of

the record and detailing why there are no arguable grounds for reversal. Id. at 744; see also High

v. State, 573 S.W.2d 807, 810 (Tex. Crim. App. 1978). Counsel also represents that he has served

a copy of the brief on Appellant, which advised of his right to examine the appellate record and file

a pro se brief. See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). More than 30

days have passed since the filing of counsel’s brief, and Appellant has not filed a request to examine
the record nor a pro se brief.

       We have reviewed the record, find that the record contains no reversible error, and agree with

counsel that nothing in the record might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005). Accordingly, we affirm the judgment of the trial court.



                                              GUADALUPE RIVERA, Justice

May 28, 2010

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)